455 So. 2d 1022 (1984)
Alfonzo BELL
v.
STATE.
6 Div. 419.
Court of Criminal Appeals of Alabama.
August 28, 1984.
*1023 George H. Jones, Birmingham, for appellant.
Charles A. Graddick, Atty. Gen. and P. David Bjurberg, Asst. Atty. Gen., for appellee.
PATTERSON, Judge.
Appellant, Alonzo Bell, was indicted by a one-count indictment charging that he intentionally murdered Maxine Bush in violation of § 13A-6-2, Code of Alabama 1975. He was convicted of murder and sentenced to a term of twenty years' imprisonment.
We need only address Bell's first contention of error. He argues that the trial court erred in instructing the jury on "universal malice" murder, defined by § 13A-6-2(a)(2), because the indictment only alleged that he acted intentionally in causing the victim's death (§ 13A-6-2(a)(1)). The Alabama Supreme Court in Ex parte Washington, 448 So. 2d 404 (Ala.1984), determined that, because an accused has the right to be informed of the charges against him, it is error for the trial court to instruct the jury on "universal malice" murder unless the indictment specifically charges such. See also Ponder v. State, 451 So. 2d 1382 (Ala.Crim.App.1984), and cases cited therein. Accordingly, this cause is due to be reversed and remanded for a new trial.
REVERSED AND REMANDED.
All Judges concur.